DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 8 and 15, though the prior art Gettman et al.(US 2005/0024376) teaches determination regarding the quality of displayed virtual data textures that reside within a virtual environment (0037 lines 1-10), the prior art fails to teach associating a low resolution data with a high resolution data map generated using a trained neural network implemented from a configured hallucination module to perform operations for generating a frame for a state of a video game environment. Therefore, claims 1-7 are allowable because the prior art fails to teach the following limitations of claim 1: “…determining a low-resolution data map of a virtual camera frustum view of the 2D or 3D environment for the state, the data map being of a data type; generating a high-resolution output data map of the data type from the low-resolution data map, the generating including training a neural network, the training including associating a low-resolution data map of the data type with a high-resolution data map of the data type within the 2D or 3D environment; generating a high-resolution image of the frustum view from the high-resolution output data map; and displaying the generated high-resolution image on a display device.”; claims 8-14 are allowable because the prior art fails to teach the following limitations of claim 8: “…determining a low-resolution data map of a virtual camera frustum view of the 2D or 3D environment for the state, the data map being of a data type; generating a high-resolution output data map of the data type from the low-resolution data map, the generating including training a neural network, the training including associating a low-resolution data map of the data type with a high-resolution data map of the data type within the 2D or 3D environment; generating a high-resolution image of the frustum view from the high-resolution output data map; and displaying the generated high-resolution image on a display device.“; and claims 15-20 are allowable because the prior art fails to teach the following limitations of claim 15: “…determining a low-resolution data map of a virtual camera frustum view of the 2D or 3D environment for the state, the data map being of a data type; generating a high-resolution output data map of the data type from the low-resolution data map, the generating including training a neural network, the training including associating a low-resolution data map of the data type with a - 46 -high-resolution data map of the data type within the 2D or 3D environment; generating a high-resolution image of the frustum view from the high-resolution output data map; and displaying the generated high-resolution image on a display device. “.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The prior art patents and publications on the attached PTO-892 form pertain to generating image frames for virtual environments.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699